This is an appeal from an order of Vice-Chancellor Berry, denying a motion to dismiss the bill of complaint as amended. The vice-chancellor based his denial on the ground that the bill was maintainable for an accounting. He further decided that since the agreements, the subject-matter of suit, were executed by all of the individual stockholders, officers and directors of the defendant Plaza Hotel Company, the court should retain the bill against that company and the individual defendants.
Our examination of the pleadings, affidavits and stipulation of counsel leads us to the conclusion that the determination was proper.
The order appealed from will be affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, CAMPBELL, LLOYD, CASE, BODINE, DALY, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None. *Page 180